Citation Nr: 0712450	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  97-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
a left calf scar



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which granted the veteran service 
connection for a left calf scar and rated this disorder as 
noncompensably disabling, effective from August 1996.

This case was previously before the Board and, in November 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The veteran's scar of the left calf has not been shown to be 
tender or painful on objective examination, limit function, 
or to be ulcerated or unstable, and is not more than six 
square inches in area.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a scar of 
the left calf have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(as in effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003; a rating 
decision in May 1997; a statement of the case in November 
1997; and supplemental statements of the case in June 2000, 
January 2001, and February 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

When the requirements of a compensable rating of a diagnostic 
code are not shown, a 0 percent rating is assigned.  38 
C.F.R. § 4.31 (2006).

The veteran's service medical records show that he was 
evaluated and treated for a keloid-like nodule on the left 
posterior calf in December 1991.  In June 1993, he underwent 
an excision of a related one centimeter hyperpigmented 
nodule.  

Service connection for a left calf scar was established by an 
RO rating decision dated in May 1997.  This disorder was 
rated as noncompensably disabling, effective from August 
1996.

The regulations for evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590 
(July 31, 2002).  The evidence does not show that the 
veteran's scar meets the criteria for a compensable rating 
under the prior criteria. 38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002).  
Neither does he meet the criteria for a compensable rating 
under the revised regulations.  38 C.F.R. Part 4 § 4.118 
Diagnostic Codes 7801-7805 (effective August 30, 2002).

Under the old and new criteria, Diagnostic Code 7805 allows 
scars to be rated on the limitation of function of the part 
affected. In reviewing the VA examination reports, 
particularly the veteran's most recent VA examination in 
March 2006, it is noted that there is no limitation of motion 
or loss of function attributable to the left calf scar so as 
to warrant application of Diagnostic Code 7805.  
Significantly, the VA examiner noted that the scar at the 
present time had no affect on his employment or his 
activities of daily living.  As such, the Board must find 
that the evidence is against entitlement to a rating in 
excess of the current noncompensable rating based on DC 7805. 
In addition, as demonstrated on VA examinations in October 
1996 and March 2006 there are no pertinent medical findings 
which indicate that the veteran's residual scarring is 
tender, poorly nourished, unstable or involves repeated 
ulcerations.  On his VA examination in March 2006 the 
veteran's VA examiner opined that the severity of the 
veteran's scar condition is presently "mild."  Hence a 
compensable rating is not warranted under the old or new 
criteria of Diagnostic Codes 7803 and 7804.  Furthermore, the 
veteran's scarring was shown on VA examination in March 2006 
to have a maximum width of one inch and a maximum length of 
two inches.  Thus it is not shown to exceed six square inches 
such as to warrant an increased evaluation under current 
Diagnostic Code 7801.  

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned is not warranted.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt" rule.  However, as the 
evidence is not in equipoise, the rule is inapplicable in 
this case.  See 38 C.F.R. § 4.3 (2006).


ORDER

A higher (compensable) initial evaluation for a left calf 
scar is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


